[wtm10q33119exhibit10_3001.jpg]
EXECUTION VERSION SECOND AMENDMENT dated as of April 1, 2019 (this “Amendment”),
among NSM INSURANCE GROUP, LLC, a Delaware limited liability company (the
“Borrower”), NSM INSURANCE HOLDCO, LLC, a Delaware limited liability company
(“Holdings”), the other LOAN PARTIES party hereto, ARES CAPITAL CORPORATION, a
Maryland corporation (“Ares”), as administrative agent (in such capacity, the
“Administrative Agent”), and the LENDERS party hereto. WHEREAS, reference is
made to the Credit Agreement, dated as of May 11, 2018, as amended by the First
Amendment, dated as of December 3, 2018 (the “Existing Credit Agreement”), among
the Borrower, Holdings, the Lenders party thereto (the “Existing Lenders”), the
L/C Issuers party thereto and the Administrative Agent; WHEREAS, reference is
also made to the Unit Purchase Agreement dated as of April 1, 2019 (the “Embrace
Acquisition Agreement”), by and among Care Providers Insurance Services, LLC, a
Texas limited liability company (the “Buyer”), Cleverland Holdings LLC, an Ohio
limited liability company (the “Acquired Company”), and the sellers and the
seller representative party thereto, pursuant to which the Buyer will acquire
all of the outstanding membership interests of the Acquired Company (the
“Embrace Acquisition”); WHEREAS, in connection with the Embrace Acquisition, the
Borrower has requested that, on the Second Amendment Effective Date (as defined
below), (a) the Lenders party hereto and set forth on Schedule I hereto
(collectively, the “Incremental Term Loan Lenders”) provide to the Borrower
Incremental Term Loan Commitments in an aggregate amount equal to $20,400,000
(such Incremental Term Loan Commitments, the “Incremental Term Loan
Commitments”) to make Incremental Term Loans thereunder (such Incremental Term
Loans, the “Incremental Term Loans”), the proceeds of which shall be used to
finance a portion of the consideration payable for the Embrace Acquisition and
to pay fees and expenses in connection with the Embrace Acquisition and this
Amendment (the incurrence of the Incremental Term Loans, the consummation of the
Embrace Acquisition and such payment of fees and expenses is collectively
referred to as the “Second Amendment Transactions”), and (b) the Administrative
Agent and the Required Lenders agree to amend the Existing Credit Agreement as
set forth in this Amendment (the Existing Credit Agreement, as amended hereby,
the “Amended Credit Agreement”; the Existing Credit Agreement and the Amended
Credit Agreement are collectively referred to as the “Credit Agreement”);
WHEREAS, each Incremental Term Loan Lender is willing to extend an Incremental
Term Loan Commitment and make an Incremental Term Loan in the principal amount
set forth opposite its name on Schedule I hereto, and the Administrative Agent
and the Existing Lenders party hereto, constituting the Required Lenders, are
willing to agree to the proposed amendments set forth herein, in each case on
the terms and subject to the conditions set forth herein; and WHEREAS,
capitalized terms used and not defined herein shall have such meanings ascribed
thereto in the Existing Credit Agreement or the Amended Credit Agreement, as the
context implies. NOW, THEREFORE, the parties hereto agree as follows: SECTION 1.
Incremental Term Loans. [[3901938]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3002.jpg]
(a) Subject to the terms and conditions set forth herein, each Incremental Term
Loan Lender agrees, severally and not jointly, to make Incremental Term Loans in
Dollars to the Borrower on the Second Amendment Effective Date in a principal
amount equal to the amount set forth opposite the name of such Incremental Term
Loan Lender on Schedule I hereto. Amounts paid or prepaid in respect of the
Incremental Term Loans may not be reborrowed. (b) The terms of the Incremental
Term Loans shall be as set forth in the Amended Credit Agreement.
Notwithstanding anything to the contrary in the Credit Agreement, the
Incremental Term Loans shall initially be Eurodollar Rate Loans that have an
Interest Period equal to the remaining duration of the Interest Period then
applicable to the Term Loans outstanding on the Second Amendment Effective Date,
and thereafter may be converted or continued as set forth in Section 2.10 of the
Amended Credit Agreement. (c) On the Second Amendment Effective Date, each
Lender shall, promptly after the satisfaction of the conditions set forth in
Section 3 hereof, make available to the Administrative Agent at its address
referred to in Section 11.11 of the Amended Credit Agreement, in immediately
available funds, such Lender’s Pro Rata Share of the Borrowing of the
Incremental Term Loans requested in the Borrowing Notice referred to in Section
3(f), and upon receipt thereof the Administrative Agent shall make the same
available, in immediately available funds, to the Borrower. The parties hereto
agree that the provisions of Sections 2.2(a), 2.2(b) and 3.2 of the Credit
Agreement and, to the extent not consistent with this Amendment, the provisions
of Section 2.19 of the Credit Agreement shall not apply to the making of the
Incremental Term Loans. (d) The Incremental Term Loan Commitments shall
automatically terminate on the earlier of (i) the making of the Incremental Term
Loans on the Second Amendment Effective Date and (ii) 5:00 p.m., New York City
time, on April 1, 2019. (e) Pursuant to Section 2.19 of the Credit Agreement and
the definition of “Term Loans” in the Credit Agreement, the Incremental Term
Loans shall be Term Loans for all purposes under the Credit Agreement and each
other Loan Document. Without limiting the generality of the foregoing, (i) the
Incremental Term Loans (A) shall constitute Obligations and have all of the
benefits thereof and (B) shall be secured by the Liens granted to the
Administrative Agent for the benefit of the Secured Parties under the Credit
Agreement or any other Loan Document, and (ii) each Incremental Term Loan Lender
shall have all of the rights, remedies, privileges and protections applicable to
the Lenders under the Credit Agreement and the other Loan Documents. For the
avoidance of doubt, the Incremental Term Loans are being incurred in reliance on
clause (c) of the definition of “Incremental Cap” under the Amended Credit
Agreement. SECTION 2. Amendments to Existing Credit Agreement. Effective on the
Second Amendment Effective Date, the Existing Credit Agreement is hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double- underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the blackline changed pages attached as
Exhibit A hereto. SECTION 3. Conditions to Effectiveness. This Amendment shall
become effective on the first date (the “Second Amendment Effective Date”) on
which the following conditions are satisfied: (a) Amendment. The Administrative
Agent shall have received from Holdings, the Borrower, each other Loan Party,
each Incremental Term Lender and the Existing Lenders representing the Required
Lenders either (i) a counterpart of this Amendment signed on behalf of such
party or 2 [[3901938]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3003.jpg]
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission) that such party has signed a counterpart of this
Amendment. (b) Fees and Expenses. All reasonable and reasonably documented
out-of-pocket costs and expenses payable to the Lenders under the Loan Documents
and the fees payable under that certain Fee Letter dated April 1, 2019, between
the Borrower and Ares, shall have been (or shall be substantially concurrently
with the making of the Incremental Term Loans hereunder) paid to the extent then
due; provided that, with respect to such costs and expenses, an invoice shall
have been provided to the Borrower at least one Business Day prior to the Second
Amendment Effective Date. (c) Secretary’s Certificates and Good Standing
Certificates. The Administrative Agent shall (A) have received (i) a certificate
of each Loan Party, each dated the Second Amendment Effective Date and executed
by a secretary, assistant secretary or other Responsible Officer thereof, which
shall certify that (1) attached thereto is a true and complete copy of the
certificate or articles of incorporation, formation or organization (or
equivalent) of such Loan Party certified by the relevant authority of its
jurisdiction of organization, (2) the certificate or articles of incorporation,
formation or organization (or equivalent) of such Loan Party attached thereto
have not been amended (except as attached thereto) since the date reflected
thereon, (3) attached thereto is a true and correct copy of the by- laws or
operating, management, partnership or similar agreement of such Loan Party,
together with all amendments thereto as of the Second Amendment Effective Date,
and such by-laws or operating, management, partnership or similar agreement are
in full force and effect as of the Second Amendment Effective Date and (4)
attached thereto is a true and complete copy of the resolutions or written
consent, as applicable, of its board of directors, board of managers, sole
member or other applicable governing body authorizing the execution and delivery
of this Amendment, which resolutions or consent have not been modified,
rescinded or amended (other than as attached thereto) and are in full force and
effect, and (B) identify by name and title and bear the signatures of the
officers, managers, or directors or authorized signatories of such Loan Party
authorized to sign this Amendment and (ii) a good standing (or equivalent)
certificate as of a recent date for each Loan Party from the relevant authority
of its jurisdiction of organization (to the extent applicable in such
jurisdiction). (d) Opinion of Counsel to Loan Parties. The Administrative Agent
shall have received customary legal opinions, dated the Second Amendment
Effective Date, of Cravath, Swaine & Moore LLP, in its capacity as special New
York counsel for the Loan Parties and Richards, Layton & Finger, PA, in its
capacity as special Delaware counsel for the Loan Parties. (e) Embrace
Acquisition/Equity Contribution. The Embrace Acquisition shall have been (or
substantially concurrently with the making of the Incremental Term Loans
hereunder will be) consummated on the terms and conditions set forth in the
Embrace Acquisition Agreement. Parent and certain management investors shall
have made (or substantially concurrently with the borrowing of the Incremental
Term Loans hereunder will make) a contribution of cash equity to Holdings in an
aggregate amount not less than $58.8 million. (f) Notice of Borrowing. The
Administrative Agent shall have received, not later than 1:00 p.m. (New York
time) on the third Business Day prior to the Second Amendment Effective Date, an
executed Notice of Borrowing, provided that such Notice of Borrowing (i) may be
conditioned on the consummation of the Embrace Acquisition on the date specified
therein as the date of borrowing of the Incremental Term Loans, (ii) shall be
consistent with the second sentence of Section 2(b) hereof and (iii) shall not
require any representations or warranties to be set forth therein. (g) Officer’s
Certificate. The Administrative Agent shall have received an executed
certificate of a Responsible Officer of the Borrower, dated the Second Amendment
Effective Date, to the 3 [[3901938]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3004.jpg]
effect that (i) the conditions precedent in paragraph (e) of this Section 3
shall have been satisfied, (ii) the representations and warranties set forth in
Section 4 hereof are true and correct and (iii) the Consolidated Total Leverage
Ratio as of December 31, 2018, calculated on a Pro Forma Basis after giving
effect to the Second Amendment Transactions (including the effectiveness of the
amendments contemplated by Section 2 hereof), does not exceed 4.10:1.00. (h)
Solvency. The Administrative Agent shall have received a solvency certificate in
the form of Exhibit J to the Existing Credit Agreement from the chief financial
officer (or other officer with equivalent duties) of the Borrower, dated as of
the Second Amendment Effective Date. (i) KYC. To the extent requested by the
Administrative Agent not less than ten (10) days prior to the Second Amendment
Effective Date, the Administrative Agent shall have received all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act. SECTION 4. Representations and Warranties. The Borrower, on
behalf of itself and the other Loan Parties, represents and warrants to the
Administrative Agent and each Lender party hereto that (a) after giving effect
to this Amendment and the Second Amendment Transactions, the Specified
Representations in the Amended Credit Agreement are true and correct in all
material respects as of the Second Amendment Effective Date or, to the extent
that any such representation and warranty specifically refers to a given date or
period, it is true and correct in all material respects as of such date or for
such period, provided that, for purposes of this clause (a), the reference in
Section 4.6 of the Amended Credit Agreement to the “Related Transactions” shall
be deemed, mutatis mutandis, to refer to the Second Amendment Transactions, and
(b) after giving effect to this Amendment and the Second Amendment Transactions,
no Default or Event of Default has occurred and is continuing as of the Second
Amendment Effective Date. SECTION 5. Reaffirmation. Each of the Loan Parties, as
debtor, grantor, pledgor, guarantor, assignor, or in other any other similar
capacity in which such Loan Party grants liens or security interests in its
property or otherwise acts as accommodation party or guarantor, as the case may
be, hereby (a) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Loan Documents to which
it is a party (after giving effect hereto) and (b) to the extent such Loan Party
granted liens on or security interests in any of its property pursuant to any
such Loan Document as security, for or otherwise guaranteed, the Obligations
under or with respect to the Loan Documents, ratifies and reaffirms such
guarantee and grant of security interests and liens and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby. Each of the Loan Parties hereby acknowledges that each of the
Loan Documents remains in full force and effect and is hereby ratified and
reaffirmed. Except as expressly set forth herein, the execution of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders, constitute a waiver of any provision of any
of the Loan Documents or serve to effect a novation of the Obligations. SECTION
6. Miscellaneous. (a) This Amendment may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Amendment by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof. 4 [[3901938]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3005.jpg]
(b) The illegality or unenforceability of any provision of this Amendment or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Amendment or
any instrument or agreement required hereunder. (c) The captions and headings of
this Amendment are for convenience of reference only and shall not affect the
interpretation of this Amendment. (d) Except as expressly provided by this
Amendment, all of the terms and provisions of the Credit Agreement and the other
Loan Documents remain in full force and effect. The amendments contained herein
shall not be construed as a waiver or amendment of any other provision of the
Credit Agreement or the other Loan Documents or for any purpose except as
expressly set forth herein or a consent to any further or future action on the
part of any Loan Party that would require the waiver or consent of the Lenders.
(e) This Amendment constitutes the entire agreement among the parties with
respect to the subject matter hereof and supersedes all other prior agreements
and understandings, both written and oral, among the parties or any of them with
respect to the subject matter hereof. (f) This Amendment shall be deemed to be a
Loan Document for all purposes of the Credit Agreement and the other Loan
Documents. On and after the date hereof, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement shall mean and be a reference to the Credit Agreement, as
amended by this Amendment. (g) This Amendment and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York. [Signature Pages Follow] 5
[[3901938]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3006.jpg]




--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3007.jpg]




--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3008.jpg]




--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3009.jpg]




--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3010.jpg]




--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3011.jpg]
AO MIDDLE MARKET CREDIT L.P. By: OCM Middle Market Credit G.P. Inc., as general
partner By: Name: Title: By: Name: Title: [Second Amendment Signature Page]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3012.jpg]
SCHEDULE I Incremental Term Loan Commitments Incremental Term Lender Incremental
Term Loan Commitment ARES CAPITAL CORPORATION $4,551,256.39 ARES CENTRE STREET
PARTNERSHIP, L.P. $706,782.80 AO MIDDLE MARKET CREDIT L.P. $3,842,865.78 AC
AMERICAN FIXED INCOME IV, L.P. $4,345,804.45 FEDERAL INSURANCE COMPANY
$825,470.17 NATIONWIDE LIFE INSURANCE COMPANY $122,244.83 NATIONWIDE MUTUAL
INSURANCE $183,367.24 COMPANY GREAT AMERICAN INSURANCE COMPANY $153,194.89 GREAT
AMERICAN LIFE INSURANCE $459,584.66 COMPANY ARES CREDIT STRATEGIES INSURANCE
DEDICATED FUND SERIES OF SALI MULTI- $147,979.36 SERIES FUND, L.P. ARES ND CSF
HOLDINGS LLC $818,215.45 ADF I HOLDINGS LLC $651,038.99 BOWHEAD IMC L.P.
$742,720.84 AN CREDIT STRATEGIES FUND, L.P. $689,327.34 ARES EUROPEAN CREDIT
STRATEGIES $53,267.52 FUND VIII (BUMA), L.P. ARES JASPER FUND HOLDINGS, LLC
$2,106,879.29 TOTAL $20,400,000.00



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3013.jpg]
EXHIBIT A AMENDMENTS TO CREDIT AGREEMENT [Attached] [[3901938]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3014.jpg]
EXECUTION VERSION CREDIT AGREEMENT Dated as of May 11, 2018, as amended by First
Amendment to Credit Agreement, dated as of December 3, 2018, among NSM INSURANCE
GROUP, LLC, as the Borrower, NSM INSURANCE HOLDCO, LLC, as Holdings, ARES
CAPITAL CORPORATION, as Administrative Agent, and THE LENDERS AND L/C ISSUERS
PARTY HERETO FROM TIME TO TIME ♦ ♦ ♦ ARES CAPITAL MANAGEMENT LLC, as Sole
Bookrunner and Sole Lead Arranger and LAKE FOREST BANK & TRUST COMPANY, N.A., as
Documentation Agent [[3901999]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3015.jpg]
This CREDIT AGREEMENT, dated as of May 11, 2018, as amended as of on the First
Amendment Effective Date, is entered into among NSM INSURANCE GROUP, LLC, a
Delaware limited liability company (the “Borrower”), NSM INSURANCE HOLDCO, LLC,
a Delaware limited liability company (“Holdings”), the LENDERS, the L/C ISSUERS
and ARES CAPITAL CORPORATION (“Ares”), as administrative agent for the Lenders
and the L/C Issuers (in such capacity, together with its successors and
permitted assigns in such capacity, the “Administrative Agent”). W I T N E S S E
T H: WHEREAS, the Borrower has requested, and the Lenders (as this and other
capitalized terms used in these preliminary statements are defined in Section
1.1 below) have agreed, that (a) the Lenders make Initial Term Loans on the
Closing Date to the Borrower in an aggregate amount equal to $100,000,000, (b)
the Lenders commit to making Delayed-Draw Term Loans in an aggregate principal
amount equal to $51,000,000 and (c) the Lenders provide the Revolving Credit
Facility in an aggregate amount of $10,000,000, including the letter of credit
subfacility, in each case on the terms and subject to the conditions set forth
in this Agreement; WHEREAS, the Borrower will use the proceeds of the Initial
Term Loans, the Delayed-Draw Term Loans and the Initial Revolving Borrowing, if
any, to (i) consummate the Refinancing, (ii) finance the Leo Acquisition and
(iii) pay the fees and expenses incurred in connection with the transactions
contemplated hereby; and WHEREAS, on the Closing Date, White Mountains Catskill
Holdings, Inc., a Delaware corporation (the “Buyer”), a wholly owned subsidiary
of White Mountains Insurance Group, Ltd., a Bermuda exempted limited liability
company, will purchase certain Stock and Stock Equivalents in Holdings from the
Sellers (the “Acquisition”) pursuant to the terms of the Acquisition Agreement.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows: ARTICLE 1
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS Section 1.1 Defined Terms. As
used in this Agreement, the following terms have the following meanings:
“Acceptable Intercreditor Agreement” means (i) any intercreditor or
subordination agreement or arrangement (which may take the form of a “waterfall”
or similar provision), as applicable, the terms of which are consistent with
market terms (as determined by the Borrower and the Administrative Agent in good
faith) governing arrangements for the sharing and/or subordination of Liens
and/or arrangements relating to the distribution of payments, as applicable, at
the time the relevant intercreditor or subordination agreement or arrangement is
proposed to be established in light of the type of Indebtedness subject thereto
or (ii) any other intercreditor or subordination agreement or arrangement (which
may take the form of a “waterfall” or similar provision), as applicable, the
terms of which are reasonably acceptable to the Borrower and the Administrative
Agent. “Acquisition” has the meaning specified in the recitals. “Acquisition
Agreement” means the Unit Purchase Agreement, dated as of March 31, 2018, by and
among the Sellers, Holdings, the Buyer, Parent and ABRY Partners VIII, L.P., a
Delaware limited partnership, solely in its capacity as the Seller
Representative (as defined therein). [[3901999]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3016.jpg]
such Indebtedness or commitments in respect thereof, and shall not include
customary consent fees paid generally to consenting lenders. “Applicable Margin”
means (a) with respect to the Initial Term Loans, First Amendment Incremental
Term Loans, Second Amendment Incremental Term Loans, Delayed-Draw Term Loans,
Revolving Loans and Swingline Loans, (i) from the Closing Date until the third
Business Day following the date of the delivery of the financial statements
pursuant to Section 6.1(b) for the Fiscal Quarter ending June 30, 2018, 4.50%
per annum in the case of Eurodollar Rate Loans and 3.50% in the case of Base
Rate Loans and (ii) thereafter, as set forth in the table below, from and after
the third Business Day after the date on which the Administrative Agent shall
have received the applicable financial statements pursuant to Section 6.1(b) or
6.1(c) and the Compliance Certificate pursuant to Section 6.1(d) calculating the
Consolidated Total Leverage Ratio with respect to the period of four consecutive
Fiscal Quarters ended on the last day of such Fiscal Quarter and (b) with
respect to Loans of any other tranche, the rate per annum specified in the
Incremental Amendment, the Extension/Modification Amendment or in any amendment
with respect to Replacement Loans, as the case may be, establishing Loans of
such tranche. Applicable Margin Consolidated Total for Eurodollar Rate
Applicable Margin Pricing Level Leverage Ratio Loans for Base Rate Loans I >
4.50:1.00 4.75% 3.75% II ≤ 4.50:1.00 4.50% 3.50% but > 3.50:1.00 III ≤ 3.50:1.00
4.25% 3.25% At any time the Borrower has not submitted to the Administrative
Agent the applicable financial statements as and when required under Section
6.1(b) and 6.1(c) and the Compliance Certificate as and when required under
Section 6.1(d), the Applicable Margin shall be determined based on the rates set
forth in Pricing Level I. Within one Business Day of receipt of the applicable
information under Section 6.1(b), 6.1(c) and 6.1(d), the Administrative Agent
shall give the Borrower and each Lender facsimile or telephonic notice
(confirmed in writing) of the Applicable Margin in effect from such date. In the
event that any financial statement or Compliance Certificate delivered pursuant
to Section 6.1(b), 6.1(c) or 6.1(d) is determined to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then, if such determination of
inaccuracy occurs prior to the repayment in full of the Loans and termination of
the Commitments, (x) the Borrower shall as promptly as reasonably practicable
following such determination deliver to the Administrative Agent correct
financial statements and the related Compliance Certificate required by Section
6.1(b), 6.1(c) and 6.1(d) for such Applicable Period, (y) the Applicable Margin
for such Applicable Period shall be determined as if the Consolidated Total
Leverage Ratio were determined based on the amounts set forth in such correct
financial statements and certificate and (z) the Borrower shall promptly (and in
any event within ten Business Days) following delivery of such corrected
financial statements and certificate pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period. “Approved Fund” means, with respect to any Lender, any
Person (other than a natural Person) that (a) is or will be engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business and (b) is advised
or managed by (i) 3 [[3901999]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3017.jpg]
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Member Country”
means any of the member states of the European Union, Iceland, Liechtenstein and
Norway. “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Electronic Transmission” means each document,
instruction, authorization, file, information and any other communication
transmitted, posted or otherwise made or communicated by e-mail or E-Fax, or
otherwise to or from an E-System or other equivalent service. “Eligible
Assignee” means (a) any Lender, (b) any commercial bank, insurance company, or
finance company, financial institution, any fund that invests in loans or any
other “accredited investor” (as defined in Regulation D of the Securities Act),
(c) any Affiliate of any Lender, (d) any Approved Fund of any Lender and (e) to
the extent permitted under Section 11.2, any Affiliated Lender; provided that in
any event, “Eligible Assignee” shall not include (i) any natural person or (ii)
any Disqualified Lender. “Eligible Equity Proceeds” means (i) the cash proceeds
received by the Borrower or any of its Restricted Subsidiaries after the Closing
Date from any sale or issuance of any Stock or Stock Equivalents (other than
Disqualified Stock) by the Borrower, Holdings or any parent thereof or from any
equity contributions in respect of Stock or Stock Equivalents (other than
Disqualified Stock) of the Borrower, Holdings or any parent thereof plus the
fair market value (as reasonably determined by the Borrower) of other property
received by the Borrower or any of its Restricted Subsidiaries as a capital
contribution in respect of any Stock or Stock Equivalents (other than
Disqualified Stock) or in return for any issuance of Stock or Stock Equivalents
(other than Disqualified Stock), to the extent such cash proceeds, equity
contributions or other property are actually received by, the Borrower or any of
its Restricted Subsidiaries (or, if only a portion thereof is so contributed and
received, to the extent of such portion) plus (ii) the aggregate principal
amount of any Indebtedness (including any Disqualified Stock) of the Borrower or
any Restricted Subsidiary issued after the Closing Date (other than Indebtedness
or such Disqualified Stock issued to the Borrower or any Restricted Subsidiary),
which has been converted into or exchanged for Stock or Stock Equivalents (other
than Disqualified Stock) of the Borrower or any Restricted Subsidiary or for
Stock or Stock Equivalents of Holdings or any parent thereof, together with the
aggregate amount of any cash or Cash Equivalents and the fair market value (as
reasonably determined by the Borrower) of any other assets received by the
Borrower or such Restricted Subsidiary upon such exchange or conversion.
“Embrace Acquisition” has the meaning specified in the Second Amendment.
“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health and safety from Hazardous Materials and/or protection
of the environment and natural resources, including CERCLA, the SWDA, the
Hazardous Materials Transportation Act (49 U.S.C. §§ 5101 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.), the Toxic
Substances Control Act (15 U.S.C. 15 [[3901999]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3018.jpg]
(g) the All-In Yield (and the components thereof) applicable to such
Indebtedness shall be determined by the Borrower and the holders of such
Indebtedness; provided that, with respect to such Indebtedness which is pari
passu with the Initial Term Loans in right of payment and with respect to
security, if the All-In Yield applicable to such Indebtedness shall exceed the
All-In Yield at such time on the Initial Term Loans by more than 0.50% (any such
excess, the “Yield Differential”) the then Applicable Margin then in effect for
the existing Initial Term Loans, First Amendment Incremental Term Loans, Second
Amendment Incremental Term Loans and Delayed-Draw Term Loans, as applicable,
shall automatically be increased by the Yield Differential, effective upon the
issuance or incurrence, as applicable, of such Indebtedness; provided, further,
that any increase in All-In Yield applicable to any Initial Term Loan, First
Amendment Incremental Term Loan, Second Amendment Incremental Term Loan or
Delayed-Draw Term Loan, as applicable, due to the application or imposition of
an Base Rate or Eurodollar Rate “floor” on any such Indebtedness may, at the
election of the Borrower, be effected through an increase in Base Rate or
Eurodollar Rate “floor” applicable to such Initial Term Loans, First Amendment
Incremental Term Loans, Second Amendment Incremental Term Loans or Delayed-Draw
Term Loans; (h) except as otherwise permitted herein, the terms of such
Indebtedness (excluding, to the extent applicable, pricing, interest rate
margin, fees, discounts, rate floors and optional prepayment or redemption
terms, all of which shall be determined by the Borrower), (x) are substantially
identical to, or are not materially more restrictive on the Borrower and its
Restricted Subsidiaries (as determined by the Borrower), when taken as a whole,
than those applicable to the then-existing Term Loans (except for covenants or
other provisions applicable only to periods after the Term Loan Maturity Date)
or (y) otherwise reasonably acceptable to the Administrative Agent; and (i) at
the time of the incurrence of such Indebtedness, except as provided in Section
1.3, no Event of Default shall exist. “Incremental Facility” means any
Incremental Term Loan Facility and any Incremental Revolving Loan Facility.
“Incremental Facility Closing Date” shall have the meaning specified in Section
2.19(f). “Incremental Loans” means the Incremental Revolving Loans and the
Incremental Term Loans. “Incremental Revolving Credit Commitment” shall have the
meaning specified in Section 2.19(a). “Incremental Revolving Loan” means any
Revolving Loan made by a Revolving Credit Lender pursuant to its Incremental
Revolving Credit Commitment. “Incremental Term Loan” means any Term Loan made by
a Term Loan Lender pursuant to its Incremental Term Loan Commitment.
“Incremental Term Loan Commitment” shall have the meaning specified in Section
2.19(a). “Incremental Term Loan Maturity Date” means the date that an
Incremental Term Loan is originally scheduled to mature. “Incremental Revolving
Loan Facility” means any Incremental Revolving Loans and the provisions herein
related to such Incremental Revolving Loans. 26 [[3901999]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3019.jpg]
fees and expenses incurred in connection with any strategic or new initiatives,
and other business optimization expenses, not exceeding (with respect to such
items reflected in Borrower’s Financial Statements after the Closing Date), when
combined with any add-backs pursuant to clauses (iii), (vii) and adjustments
pursuant to clause (2) below, 25% of LTM EBITDA in any four Fiscal Quarter
period (calculated prior to giving effect to any such add-backs), (xiii) fees
and expenses payable to Parent to the extent such payment is permitted under
Section 8.9(h) or (i), (xiv) all customary and reasonable deferred financing
costs written off and premiums paid or other expenses incurred directly in
connection with any early extinguishment of Indebtedness and any net gain (loss)
from any write-off or forgiveness of Indebtedness, (xv) costs or expenses
pursuant to any management equity plan, profits interest or stock option plan or
any other Stock-based management or Stock-based employee benefit plan or any
stock subscription, stockholders or partnership agreement, (xvi) any non-cash
rent expense, and (xvii) cash receipts (or any netting arrangements resulting in
reduced cash expenditures) not representing LTM EBITDA or Consolidated Net
Income of such Person in any period to the extent non-cash gains relating to
such income were deducted during the four Fiscal Quarter period immediately
preceding the date of such cash receipt in the calculation of LTM EBITDA of such
Person for any previous period and not added back; minus (c) the sum of, in each
case to the extent included in the calculation of such Consolidated Net Income
and without duplication, (i) any credit for United States federal income taxes
or other taxes measured by net income during such period, (ii) any gain from
extraordinary items during such period, (iii) any aggregate net gain from the
sale or other disposition of property (other than accounts receivable and
inventory) out of the ordinary course of business by such person during such
period, (iv) any other non-cash gain, including any reversal of a charge
referred to in clause (b)(vi) above by reason of a decrease in the value of any
stock or stock equivalent during such period, (v) any other cash payment during
such period in respect of expenditures, charges and losses that have been added
to LTM EBITDA of such Person pursuant to clause (b)(vi) above in any prior
period, and (vi) income during such period in connection with “earn-outs” and
other deferred payments in connection with Permitted Acquisitions, to the extent
required to be included in the calculation of Consolidated Net Income in
accordance with GAAP; all determined on a consolidated basis in accordance with
GAAP; provided that for purposes of calculating LTM EBITDA of the Borrower for
any period that includes any of the fiscal quarters ended December 31, 2017,
March 31, 2018, June 30, 2018 and2018, September 30, 2018 and December 31, 2018,
LTM EBITDA of Holdings for such fiscal quarters shall be deemed to be
$8,041,240, $10,490,450, 33 [[3901999]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3020.jpg]
$13,537,349 and $10,177,674,11,481,956, $14,372,450, $12,281,093 and $8,700,589,
respectively (such amounts, the “Deemed LTM EBITDA Amounts”), in each case, as
may be subject to add-backs and adjustments as set forth in the following
paragraph. In addition, for purposes of calculating LTM EBITDA (except for the
calculation of Excess Cash Flow): (1) acquisitions that have been made by the
Borrower or any of its Restricted Subsidiaries, including through mergers or
consolidations, the acquisition of assets constituting a business unit, line of
business or division of another Person or a facility, or any Person or any of
its Restricted Subsidiaries acquired by the Borrower or any of its Restricted
Subsidiaries, and including any related financing transactions and including
increases in ownership of Restricted Subsidiaries, during the four Fiscal
Quarter reference period or subsequent to such reference period and on or prior
to the calculation date will be calculated on a Pro Forma Basis as if they had
occurred on the first day of the four Fiscal Quarter reference period (such pro
forma calculations shall be determined in good faith by the chief financial
officer (or other financial officer) of the Borrower and based on assumptions
believed by the Borrower to be reasonable at the time made, it being understood
that, in the case of any such acquisition comsummated on or prior to the Second
Amendment Effective Date, the provisions of this clause (1) shall not apply with
respect to the fiscal quarters ended March 31, 2018, June 30, 2018, September
30, 2018 and December 31, 2018); (2) LTM EBITDA shall be increased by the amount
of “run-rate” cost savings, operating expense reductions and synergies
(including revenue synergies related to acquisitions consummated in the previous
12 months) projected by the Borrower in good faith to be realized as a result of
specified actions that have been taken (or for which substantial steps have been
taken) (calculated on a Pro Forma Basis as though such cost savings, operating
expense reductions and synergies had been realized on the first day of the four
Fiscal Quarter reference period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period), net
of the amount of actual benefits realized during such period from such actions
(such cost savings and synergies, “Specified Transaction Adjustments”); provided
that (A) such Specified Transaction Adjustments are reasonably identifiable,
quantifiable and factually supportable in the good faith judgment of the
Borrower, and (B) such cost savings, operating expense reductions and synergies
are expected to be realized no later than twelve (12) months after the date on
which such action has been taken; provided, further that projected cost savings,
operating expense reductions and synergies to be included in LTM EBITDA in any
four Fiscal Quarter period shall not exceed (with respect to such items
reflected in Borrower’s Financial Statements after the Closing Date), when
combined with any add-backs pursuant to clauses (iii), (vii) and (xii) above,
25% of LTM EBITDA (calculated prior to giving effect to any such projected cost
savings, operating expense reductions and synergies); (3) the net income (or
loss) attributable to discontinued operations, as determined in accordance with
GAAP, and operations or businesses (and ownership interests therein) disposed of
prior to the calculation date, will be excluded for the period of four Fiscal
Quarters for which Financial Statements have been delivered ending on or most
recently prior to the calculation date; (4) if any Indebtedness the incurrence
of which is accounted for on a Pro Forma Basis bears a floating rate of
interest, the interest expense on such Indebtedness will be calculated as if the
rate in effect on the calculation date had been the applicable rate for the
entire period (taking into account any hedging obligation applicable to such
Indebtedness if such hedging obligation has a remaining term as at the
calculation date in excess of 12 months); (5) any unrealized currency
translation gains or losses in respect of Indebtedness of any Person denominated
in a currency other than the functional currency of such Person and any
unrealized 34 [[3901999]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3021.jpg]
(b) the Proposed Acquisition Target is in the same line of business as Borrower
and its Restricted Subsidiaries (or a business permitted by Section 8.8); (c)
after giving effect to such Permitted Acquisition and any Indebtedness incurred,
assumed or repaid in connection therewith and the use of the proceeds thereof,
on a Pro Forma Basis, the Borrower’s Consolidated Total Leverage Ratio as of the
last day of the most recently ended Fiscal Quarter for which Financial
Statements have been delivered shall not exceed the greater of (x) 5.00:1.00 and
(y) the then applicable maximum Consolidated Total Leverage Ratio covenant set
forth under Section 5.1 as of the last day of the most recently ended Fiscal
Quarter for which Financial Statements have been delivered; (d) [reserved]; (e)
the Borrower and its Restricted Subsidiaries shall comply with all requirements
of Section 7.10 with respect to any Restricted Subsidiary (and any assets of
such Restricted Subsidiary) or assets acquired in such Proposed Acquisition, to
the extent applicable, within the time periods specified therein; (f) in the
case of any Proposed Acquisition for which the LTM EBITDA for the Proposed
Acquisition Target is more than $3,000,000, the Required Lenders shall have
received a quality of earnings report (to the extent such report has been
prepared and is available to Borrower on or prior to the closing of such
Proposed Acquisition); (g) after giving effect to such Proposed Acquisition on a
Pro Forma Basis, no Default or Event of Default shall have occurred and be
continuing; and (h) the aggregate amount of such purchases and acquisitions made
in Persons that do not become Loan Parties or, in the case of a purchase or
acquisition of assets (other than Stock), not owned by a Loan Party, shall not
exceed, after giving Pro Forma Effect to such purchase or acquisition, the
greater of (i) $25,000,000 and (ii) an amount equal to the Equivalent Percentage
of the amount set forth in clause (i) multiplied by Trailing EBITDA as of the
applicable date of determination at such time; provided that (x) in the event
that the Borrower or any Restricted Subsidiary makes one or more Investments
pursuant to Section 8.3(d) in any Person that is or becomes a non-wholly-owned
Restricted Subsidiary, and as a result of any subsequent Investment in such
Person, such Person becomes a Loan Party, then all Investments in such Person
made in reliance on Section 8.3(d) shall be deemed automatically at such time to
no longer have been made in reliance on Section 8.3(d) but instead in reliance
on Section 8.3(e)(iv) and (y) the limitation described in this clause (h) shall
not apply to any acquisition or Investment to the extent (i) the consideration
therefor is financed with the proceeds of sales of the Qualified Capital Stock
of, or capital contributions in respect of Qualified Capital Stock to, the
Borrower or any Restricted Subsidiary, in each case, that are not otherwise
applied and other than (A) any Specified Equity Contribution, Cumulative
Available Amount or Available Excluded Contribution Amount or (B) proceeds
received from the sale of Qualified Capital Stock to, or contributions from, the
Borrower or any Restricted Subsidiary and and/or (ii) the Person so acquired (or
the Person owning the assets so acquired) becomes a Guarantor even though such
Person is not otherwise required to become a Guarantor. Notwithstanding the
foregoing, each of the Leo Acquisition, the KBK Acquisition and the KBKEmbrace
Acquisition shall be deemed to be a Permitted Acquisition. “Permitted
Indebtedness” means any Indebtedness of any Group Member that is permitted by
Section 8.1. 38 [[3901999]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3022.jpg]
Borrower shall have notified the Administrative Agent of the Borrower’s
determination not to make Permitted Reinvestments with such Net Cash Proceeds.
“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III) and other
consultants and agents of or to such Person or any of its Affiliates, together
with, if such Person is the Administrative Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping the
Administrative Agent pursuant to and in accordance with Section 10.4 or any
comparable provision of any Loan Document. “Related Transactions” means,
collectively, the consummation of the Acquisition, the consummation of the
Equity Contribution, the consummation of the Leo Acquisition and the
Transactions. “Release” means any release, spill, emission, leaking, pumping,
pouring, emitting, emptying, escape, injection, deposit, disposal, discharge,
dispersal, dumping, leaching or migration of Hazardous Material into or through
the environment. “Remedial Action” means all actions required to (a) clean up,
remove, treat or in any other way address any Hazardous Material in the indoor
or outdoor environment, (b) prevent or minimize any Release so that a Hazardous
Material does not migrate or endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment or (c) perform pre-remedial studies
and investigations and post-remedial monitoring and care with respect to any
Hazardous Material. “Renewal Rights Agreement” means the Renewal Rights,
Assignment and Amendment Agreement dated as of September 1, 2016 and amended as
of March 31, 2018, among the Borrower, Care Providers Insurance Services, LLC,
American Collectors Insurance, LLC, AIG, and National Union Fire Insurance
Company of Pittsburgh, PA. “Replacement Loans” has the meaning specified in
Section 11.1(d). “Repricing Transaction” means (a) any prepayment or repayment
of the Initial Term Loans, the First Amendment Incremental Term Loans, the
Second Amendment Incremental Term Loans or the Delayed-Draw Term Loans with the
proceeds of, or any conversion of the Initial Term Loans, the First Amendment
Incremental Term Loans, the Second Amendment Incremental Term Loans or the
Delayed-Draw Term Loans into, any new or replacement tranche of term loans
(including any Replacement Loans) bearing interest at All-In Yield less than
All-In Yield applicable to the Initial Term Loans, the First Amendment
Incremental Term Loans, the Second Amendment Incremental Term Loans or the
Delayed-Draw Term Loans (determined consistent with generally accepted financial
practice) and (b) any amendment to the Term Loan Facility that directly or
indirectly reduces the All-In Yield applicable to the Initial Term Loans, the
First Amendment Incremental Term Loans, the Second Amendment Incremental Term
Loans or the Delayed-Draw Term Loans; provided that the primary purpose of such
prepayment, repayment, conversion or amendment was to reduce the All-In Yield
applicable to the Initial Term Loans, the First Amendment Incremental Term
Loans, the Second Amendment Incremental Term Loans or the Delayed-Draw Term
Loans; provided, further, that in no event shall any prepayments, repayments,
conversions or amendments in connection with (i) a Qualifying IPO, (ii) a Change
of Control or (iii) a material acquisition that is not a Permitted Acquisition
constitute a Repricing Transaction. 42 [[3901999]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3023.jpg]
“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment, holds a Revolving Loan or participates in any Swingline Loan or
Letter of Credit. “Revolving Credit Obligations” means all Obligations arising
(a) under or with respect to the Revolving Credit Facility and (b) under any
Secured Hedging Agreement that is provided by the Administrative Agent or any
Affiliate thereof or by a Revolving Credit Lender. “Revolving Credit
Outstandings” means, at any time, the sum of, in each case to the extent
outstanding at such time, (a) the aggregate principal amount of the Revolving
Loans and Swingline Loans and (b) the L/C Obligations for all Letters of Credit.
“Revolving Credit Termination Date” shall mean the earliest of (a) the Scheduled
Revolving Credit Termination Date, (b) the date of termination of the Revolving
Credit Commitments pursuant to Section 2.5 or 9.2 and (c) the date on which the
Obligations become due and payable pursuant to Section 9.2. “Revolving Creditor”
means each Revolving Credit Lender, the Swingline Lender, each L/C Issuer, and
to the extent its claims arises in connection with the Revolving Credit
Facility, each other Indemnitee and holder of a Revolving Credit Obligation of a
Loan Party, including Secured Hedging Counterparties. “Revolving Loan” has the
meaning specified in Section 2.1(a). “S&P” means Standard & Poor’s Rating
Services. “Sale and Leaseback Transaction” means, with respect to any Person
(the “obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease. “Scheduled Maturity Date” means
the later of the Scheduled Revolving Credit Termination Date, the Term Loan
Maturity Date and each Incremental Term Loan Maturity Date. “Scheduled Revolving
Credit Termination Date” means May 11, 2023. “Screen Rate” has the meaning
specified in the definition of “Eurodollar Base Rate”. “Second Amendment” means
the Second Amendment dated as of April 1, 2019, to this Agreement, among
Holdings, the Borrower, the other Loan Parties party thereto, the Administrative
Agent and the Lenders party thereto. “Second Amendment Effective Date” means
April 1, 2019. “Second Amendment Incremental Term Loans” means the Incremental
Term Loans provided pursuant to the Second Amendment. “Secured Hedging
Agreement” means any Hedging Agreement that (a) has been entered into with a
Secured Hedging Counterparty, (b) in the case of a Hedging Agreement not entered
into with or provided or arranged by the Administrative Agent or an Affiliate of
the Administrative Agent, is 45 [[3901999]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3024.jpg]
“Swingline Request” has the meaning specified in Section 2.3(b). “Swingline
Loan” has the meaning specified in Section 2.3(a). “Tax Affiliate” means,
Holdings, the Borrower and its Subsidiaries. “Tax Returns” has the meaning
specified in Section 4.8. “Taxes” has the meaning specified in Section 2.17(a).
“Term Creditor” means each Term Loan Lender, each other holder of a Term Loan
Obligation and, to the extent its claims arise in connection with the Term Loan
Facility, each other Indemnitee. “Term Loan Commitment” means, with respect to
each Term Loan Lender, its Initial Term Loan Commitment, Delayed-Draw Term Loan
Commitment, Incremental Term Loan Commitment and Extended/Modified Term
Commitment. “Term Loan Facility” means the Initial Term Loan Facility, the
Delayed-Draw Term Loan Facility, the Incremental Term Loan Facility and the
Extended/Modified Facility in respect of Extended/Modified Term Loans. “Term
Loan Lender” means each Lender that has a Term Loan Commitment or that holds a
Term Loan. “Term Loan Maturity Date” means May 11, 2024. “Termination Date”
means the means the first date on which (A) the Commitments have expired or
terminated, (B) all Loans, all L/C Reimbursement Obligations and all other
Obligations (including Obligations arising under Secured Hedging Agreements)
that the Administrative Agent has been notified in writing are then due and
payable by the holder of such Obligation have been paid and satisfied in full
and (C) cash collateral with respect to all contingent Obligations has been
deposited (or, in the case of any L/C Obligation, a back-up letter of credit has
been issued and delivered to the Administrative Agent, or in the case of
contingent Obligations arising under Secured Hedging Agreements, any other
arrangements satisfactory to the applicable Secured Hedging Counterparty shall
have been made) in amounts and on terms and conditions and with parties
satisfactory to the Administrative Agent (or, in the case of contingent
Obligations arising under Secured Hedging Agreements, satisfactory to the
applicable Secured Hedging Counterparty). “Term Loan Obligations” means all
Obligations arising (a) under or in respect of the Initial Term Loan Facility,
the Delayed-Draw Term Loan Facility, the Incremental Term Loan Facility and the
Extended/Modified Facility in respect of Extended/Modified Term Loans, and (b)
under any Secured Hedging Agreement that are not Revolving Credit Obligations.
“Term Loans” means the Initial Term Loans, the Delayed-Draw Term Loans, the
Incremental Term Loans (including the First Amendment Incremental Term Loans and
the Second Amendment Incremental Term Loans) and the Extended/Modified Term
Loans. “Title IV Plan” means a pension plan subject to Title IV of ERISA, other
than a Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise. 48 [[3901999]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3025.jpg]
outstanding principal amount of the Revolving Loans and Swingline Loans been
equal to the Revolving Credit Commitments then in effect, in each case in the
amount of such prepayment. Section 2.6 Repayment of Loans. (a) The Borrower
promises to repay the entire unpaid principal amount of the Revolving Loans and
the Swingline Loans on the Scheduled Revolving Credit Termination Date. (b) The
Borrower promises to repay the Initial Term Loans on the Term Loan Maturity Date
and, after giving effect to any prepayments applied thereto under Section 2.7 or
2.12, shall also repay the principal amount of the Initial Term Loans in
consecutive quarterly installments on the last day of March, June, September and
December of each year commencing on September 30, 2018, each of such quarterly
installments to be in an amount equal to 0.25% of the original principal amount
of the Initial Term Loans outstanding on the Closing Date; provided, however,
that the final installment shall be due and payable on the Term Loan Maturity
Date, if not sooner paid in full, and shall be in an amount equal to the entire
remaining unpaid principal balance of the Initial Term Loans. (c) The Borrower
promises to repay the Delayed-Draw Term Loans on the Term Loan Maturity Date
and, after giving effect to any prepayments applied thereto under Section 2.7 or
2.12, shall also repay the principal amount of each Delayed-Draw Term Loan in
consecutive quarterly installments on the last day of March, June, September and
December of each year commencing on the first scheduled installment date
occurring at least one full fiscal quarter after the funding of such
Delayed-Draw Term Loan, each of such quarterly installments to be equal to 0.25%
of the original principal amount of such Delayed-Draw Term Loan; provided,
however, that the final installment shall be due and payable on the Term Loan
Maturity Date, if not sooner paid in full, and shall be in an amount equal to
the entire remaining unpaid principal balance of all Delayed-Draw Term Loans;
provided, further, that if any Delayed-Draw Term Loans are borrowed after any
repayment is made on the Initial Term Loans pursuant to Section 2.6(a), the
payment due with respect to the Initial Term Loans or the Delayed-Draw Term
Loans, as applicable, shall be adjusted in an amount equal to the amount
required so that the Delayed-Draw Term Loans and the Initial Term Loans shall be
fungible. (d) The Borrower promises to repay the First Amendment Incremental
Term Loans on the Term Loan Maturity Date and, after giving effect to any
prepayments applied thereto under Section 2.7 or 2.12, shall also repay the
principal amount of the First Amendment Incremental Term Loans in consecutive
quarterly installments on the last day of March, June, September and December of
each year, commencing on March 31, 2019, each of such quarterly installments to
be in an amount equal to 0.25% of the original principal amount of the First
Amendment Incremental Term Loans outstanding on the First Amendment Effective
Date; provided, however, that the final installment shall be due and payable on
the Term Loan Maturity Date, if not sooner paid in full, and shall be in an
amount equal to the entire remaining unpaid principal balance of the First
Amendment Incremental Term Loans. (e) The Borrower promises to repay the Second
Amendment Incremental Term Loans on the Term Loan Maturity Date and, after
giving effect to any prepayments applied thereto under Section 2.7 or 2.12,
shall also repay the principal amount of the Second Amendment Incremental Term
Loans in consecutive quarterly installments on the last day of March, June,
September and December of each year, commencing on September 30, 2019, each of
such quarterly installments to be in an amount equal to 0.25% of the original
principal amount of the Second Amendment Incremental Term Loans outstanding on
the Second Amendment Effective Date; provided, however, that the final
installment shall be due and payable on the Term Loan Maturity Date, if not
sooner paid in full, and shall be in an amount equal to the entire remaining
unpaid principal balance of the Second Amendment Incremental Term Loans. 60
[[3901999]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3026.jpg]
Section 2.7 Optional Prepayments. The Borrower may prepay the outstanding
principal amount of any Loan in whole or in part at any time without premium or
penalty, in each case together with (except in the case of partial prepayments
of the Revolving Loan without a permanent reduction of the Revolving Credit
Commitment) (a) any accrued interest that may be owing pursuant to Section 2.9,
(b) any breakage costs that may be owing pursuant to Section 2.16(a) after
giving effect to such prepayment and (c) with respect to the Initial Term Loans,
First Amendment Incremental Term Loans, Second Amendment Incremental Term Loans
or Delayed-Draw Term Loans only, the premium set forth in Section 2.11(e);
provided, however, that each partial prepayment that is not of the entire
outstanding amount under any Facility shall be in an aggregate amount that is an
integral multiple of $100,000. Section 2.8 Mandatory Prepayments. (a) Excess
Cash Flow. The Borrower shall pay or cause to be paid to the Administrative
Agent, within 5 Business Days after the last date Financial Statements can be
delivered pursuant to Section 6.1(c) for any Fiscal Year (the “ECF Payment
Date”), beginning with the Fiscal Year ending December 31, 2019, an amount equal
to 50% of Excess Cash Flow for such Fiscal Year; provided, however, that in the
event that the Consolidated Total Leverage Ratio of the Group Members in effect
as of the last day of such Fiscal Year is equal to or less than 3.50:1.00, but
greater than 3.00:1.00, such percentage shall be reduced to 25%; provided,
further, that in the event that the Consolidated Total Leverage Ratio of the
Group Members in effect as of the last day of such Fiscal Year is equal to or
less than 3.00:1.00, such percentage shall be reduced to 0%; provided, further,
that (x) voluntary prepayments of the Term Loans, Replacement Loans or
Incremental Equivalent Debt that is secured on a pari passu basis with the
Initial Term Loans made during such Fiscal Year or prior to the ECF Payment Date
(calculated on a Dollar Equivalent basis and without duplication of any amounts
deducted in the calculation of Excess Cash Flow in any prior Fiscal Year), (y)
voluntary prepayments of the Revolving Loans made during such Fiscal Year or
prior to the ECF Payment Date (without duplication of any amounts deducted in
the calculation of Excess Cash Flow in any prior Fiscal Year) to the extent
accompanied by an equal permanent reduction in the Revolving Credit Commitments
and (z) the amount of any reduction in the outstanding amount of any Term Loans
resulting from any assignment made in accordance with Section 11.2(h) prior to
the date such payment is due and, in each case under this clause (z), based upon
the actual amount of cash paid by the Borrower and any of its Restricted
Subsidiaries in connection with the relevant assignment, in each case, excluding
any such optional prepayments made during such Fiscal Year that reduced the
amount required to be prepaid pursuant to this Section 2.8(a) in the prior
Fiscal Year, in each case shall reduce on a dollar-for-dollar basis the amount
otherwise required to be prepaid; provided, further, that if at the time that
any such prepayment would be required, the Borrower or any Restricted Subsidiary
is required to prepay or offer to repurchase any Indebtedness that is secured on
a pari passu basis with the Initial Term Loans pursuant to the terms of the
documentation governing such Indebtedness (such Indebtedness required to be so
prepaid or offered to be so repurchased, “Other Applicable Indebtedness”) with
any portion of the amount otherwise required to be prepaid, then the Borrower
may apply such portion of the amount otherwise required to be prepaid on a pro
rata basis (determined on the basis of the aggregate outstanding principal
amount of the Term Loans and the relevant Other Applicable Indebtedness at such
time; provided, that the portion of such amount otherwise required to be prepaid
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such amount otherwise required to be prepaid required to be allocated to the
Other Applicable Indebtedness pursuant to the terms thereof, and the remaining
amount, if any, of such amount otherwise required to be prepaid shall be
allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and to the prepayment or repurchase of the relevant
Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.8(a) shall be
reduced accordingly; provided, further, that to the extent the holders of the
Other Applicable Indebtedness decline to have such Indebtedness prepaid or
repurchased, the declined amount shall promptly (and in any event within 10
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof. 61 [[3901999]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3027.jpg]
with a Sale, which refinancing or Sale shall not be consummated or shall
otherwise be delayed) and all amounts subject to such notice shall be due and
payable on the Prepayment Date (except as otherwise provided in the last
sentence of this Section 2.8(h)). Upon receipt by the Administrative Agent of
such notice, the Administrative Agent shall immediately give notice to each
Lender of the prepayment, the Prepayment Date and of such Lender’s Pro Rata
Share of the prepayment. Each Lender may elect (in its sole discretion) to
decline all (but not less than all) of its Pro Rata Share of any mandatory
prepayment (other than a mandatory prepayment pursuant to Section 2.8(d)) by
giving notice of such election in writing to the Administrative Agent by 11:00
a.m. (New York time), on the date that is one Business Day after the date of
such Lender’s receipt of notice from the Administrative Agent regarding such
prepayment. If a Lender fails to deliver a notice of election declining receipt
of its Pro Rata Share of such mandatory prepayment to the Administrative Agent
within the time frame specified above, any such failure will be deemed to
constitute an acceptance of such Lender’s Pro Rata Share of the total amount of
such mandatory prepayment of Term Loans. Upon receipt by the Administrative
Agent of such notice, the Administrative Agent shall immediately notify the
Borrower of such election. Any amount so declined by any Lender shall be
retained by the Borrower and its Restricted Subsidiaries or applied by the
Borrower or any of the Restricted Subsidiaries in any manner permitted under the
terms of this Agreement. (i) Except as otherwise contemplated by this Agreement
or provided in, or intended with respect to, any amendment with respect to
Replacement Loans, any Incremental Amendment or any Extension/Modification
Amendment (provided, that such Replacement Loans, Incremental Amendment or
Extension/Modification Amendment may not provide that the applicable tranche of
Term Loans receive a greater than pro rata portion of mandatory prepayments of
Term Loans pursuant to Section 2.8 than would otherwise be permitted by this
Agreement), each prepayment of Term Loans pursuant to this Section 2.8 shall be
applied ratably to the Initial Term Loans, Delayed-Draw Term Loans, First
Amendment Incremental Term Loans and Second Amendment Incremental Term Loans
then outstanding and each tranche of Term Loans then outstanding that is pari
passu in right of payment and with respect to security with the Obligations that
are secured on a first lien basis. Section 2.9 Interest. (a) Rate. All Loans and
the outstanding amount of all other Obligations (other than pursuant to Secured
Hedging Agreements) shall bear interest, in the case of Loans, on the unpaid
principal amount thereof from the date such Loans are made and, in the case of
such other Obligations, from the date such other Obligations are due and payable
until, in all cases, paid in full, except as otherwise provided in clause (c)
below, as follows: (i) in the case of Base Rate Loans, at a rate per annum equal
to the sum of the Base Rate and the Applicable Margin, each as in effect from
time to time, (ii) in the case of Eurodollar Rate Loans, at a rate per annum
equal to the sum of the Eurodollar Rate and the Applicable Margin, each as in
effect for the applicable Interest Period, and (iii) in the case of other
Obligations, at a rate per annum equal to the sum of the Base Rate and the
Applicable Margin for Revolving Loans that are Base Rate Loans, each as in
effect from time to time. (b) Payments. Interest accrued shall be payable in
arrears (i) if accrued on the principal amount of any Loan, (A) at maturity
(whether by acceleration or otherwise), (B) if such Loan is a Term Loan, upon
the payment or prepayment of the principal amount on which such interest has
accrued and (C)(1) if such Loan is a Base Rate Loan (including a Swingline
Loan), on the last day of each calendar quarter commencing on the first such day
following the making of such Loan and (2) if such Loan is a Eurodollar Rate
Loan, on the last day of each Interest Period applicable to such Loan and, if
applicable, on each date during such Interest Period occurring every 3 months
from the first day of such Interest Period, and (ii) if accrued on any other
Obligation, on demand from and after the time such Obligation is due and payable
(whether by acceleration or otherwise). 64 [[3901999]]



--------------------------------------------------------------------------------



 
[wtm10q33119exhibit10_3028.jpg]
(e) Prepayment Premium. In the event that, prior to the date that is 12 months
after the Closing Date, the Borrower (i) prepays, repays, refinances,
substitutes or replaces any Initial Term Loans, First Amendment Incremental Term
Loans, Second Amendment Incremental Term Loans or Delayed-Draw Term Loans in
connection with a Repricing Transaction or (ii) in connection with any Repricing
Transaction referred to in clause (b) of the definition of such term, the
Borrower causes any Lender to assign its Term Loans pursuant to Section 2.18,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Term Loan Lenders, (A) in the case of clause (i), a
premium of 1.00% of the aggregate principal amount of such Term Loans so
prepaid, repaid, refinanced, substituted or replaced and (B) in the case of
clause (ii), a fee equal to 1.00% of the aggregate principal amount of such Term
Loans that are the subject of such Repricing Transaction and that are required
to be assigned by any Term Loan Lender pursuant to Section 2.18(a)(v) as a
result of, or in connection with, such Term Loan Lender not agreeing or
otherwise consenting to any amendment referred to in clause (b) of the
definition of Repricing Transaction. All such amounts shall be due and payable
on the date of effectiveness of such Repricing Transaction. Section 2.12
Application of Payments. (a) Application of Voluntary Prepayments. Unless
otherwise provided in this Section 2.12 or elsewhere in any Loan Document, all
payments and any other amounts received by the Administrative Agent from or for
the benefit of the Borrower pursuant to Section 2.7 shall be applied to repay
the Obligations the Borrower designates; provided that all prepayments pursuant
to this Section 2.12(a) that are to be applied to the Term Loans shall be
applied pro rata between the Initial Term Loans, the First Amendment Incremental
Term Loans, the Second Amendment Incremental Term Loans and the Delayed-Draw
Term Loans (if any) based on the then outstanding principal balances thereof.
(b) Application of Mandatory Prepayments. Subject to the provisions of clause
(c) below with respect to the application of payments after the exercise of
remedies provided for in Section 9.2, any payment made by the Borrower to an
Agent pursuant to Section 2.8 or any other prepayment of the Obligations
required to be applied in accordance with this clause (b) shall be applied: (i)
in the case of Sections 2.8(a), 2.8(b) and 2.8(c), first, to repay the next
eight remaining installments of the Term Loans in forward order of maturity and
thereafter to repay ratably the remaining installments of the Term Loans until
paid in full, second, to repay the outstanding principal balance of the
Revolving Loans and Swingline Loans without a corresponding permanent reduction
in the Revolving Credit Commitments until paid in full, and third, to provide
cash collateral for the L/C Obligations to the extent and in the manner provided
in Section 9.3, and then, any excess shall be retained by the Borrower; and (ii)
in the case of Section 2.8(d), first, to the repay the outstanding principal
balance of the Swingline Loans until paid in full, second, to repay the
outstanding principal balance of the Revolving Loans without a corresponding
permanent reduction in the Revolving Credit Commitments until paid in full and
third, to provide cash collateral for the L/C Obligations to the extent and in
the manner provided in Section 9.3. All prepayments pursuant to this Section
2.12(b) that are to be applied to the Term Loans shall be applied pro rata
between the Initial Term Loans, the First Amendment Incremental Term Loans, the
Second Amendment Incremental Term Loans and the Delayed-Draw Term Loans. (c)
Application of Payments. After the exercise of remedies provided for in Section
9.2 (or after the Loans have automatically become immediately due and payable as
set forth in the proviso to Section 9.2), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
67 [[3901999]]



--------------------------------------------------------------------------------



 